Exhibit 10.1

 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT

 

BY AND AMONG

 

INTERNATIONAL PAPER CONTAINER HOLDINGS (Spain) S.L.

 

AND

 

FINANCIERE PAPIER ET CARTON KADIRIA - FINAPACK

 

DATED SEPTEMBER 15, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS    6

1.1     Defined Terms

   6

1.2     Presumption and Headings

   10 ARTICLE II PURCHASE AND SALE    10

2.1     Purchase and Sale of the Acquired Shares

   10

2.2     Consideration for the Acquired Shares

   10

2.2.1

  

Purchase Price

   10

2.2.2

  

Method of Payment

   11 ARTICLE III CLOSING    11

3.1     Date and Place of Closing

   11

3.2     Closing Deliveries

   11 ARTICLE IV REPRESENTATIONS AND WARRANTIES    12

4.1     Representations and Warranties of the Seller

   12

4.1.1

  

Financial Statements

   12

4.1.2

  

Authority and Powers and Enforceability

   13

4.1.3

  

Setting up of CMCP and its Subsidiaries

   13

4.1.4

  

Shares of CMCP and its Subsidiaries

   13

4.1.5

  

Transfer of the Acquired Shares

   14

4.1.6

  

Registers and Documents

   15

4.1.7

  

Options, Mortgages and Other Liens

   15

4.1.8

  

Compliance with Laws and Regulations

   15

4.1.9

  

Contracts

   15

4.1.10

  

Unusual Contracts, Financial Commitments, Contracts with Shareholders

   16

4.1.11

  

Off-Balance Sheet Liabilities and Commitments

   17

4.1.12

  

Profit Sharing Agreements

   17

4.1.13

  

Clients and Suppliers

   17

4.1.14

  

Insolvency

   17

4.1.15

  

Litigation

   17

4.1.16

  

Employees, Corporate Officers of CMCP and its Subsidiaries

   18

4.1.17

  

Retirement

   19

4.1.18

  

Movable Assets and Real Property

   19

4.1.19

  

Leases

   20

4.1.20

  

Intellectual Property Rights

   20

4.1.21

  

Insurance

   21

4.1.22

  

Powers and Authorizations

   21

4.1.23

  

Taxes, Duties and Contributions

   21



--------------------------------------------------------------------------------

4.1.24

  

Inventories

   22

4.1.25

  

Products and Services

   23

4.1.26

  

Environment

   23

4.1.27

  

Third Party Consents

   23

4.1.28

  

Pre-signing transactions

   23

4.1.29

  

Affiliates Transactions

   24

4.1.30

  

Illegal Payments

   24

4.1.31

  

No Advisors’ Fees

   24

4.1.32

  

Truthfulness of the Representations

   24

4.2     Representations and Warranties of the Purchaser

   24

4.2.1

  

Authority and Powers and Enforceability

   24

4.2.2

  

Setting up of the Purchaser

   25 ARTICLE V COVENANTS    25

5.1     Covenants of the Seller

   25

5.1.1

  

Operation of the Business

   25

5.1.2

  

Restricted Actions

   26

5.1.3

  

CMCP Corporate Structure

   27

5.1.4

  

Permits and Consents

   27

5.1.5

  

Macarpa Acquisition

   28

5.1.6

  

Share Capital Reduction

   28

5.1.7

  

Past Restructurings

   28

5.1.8

  

Tax Matters

   28

5.1.9

  

Specific Indemnities

   28

5.1.10

  

Cooperation

   29

5.1.11

  

Notices

   29

5.2     Mutual Covenants

   30

5.2.1

  

Publicity

   30

5.2.2

  

Fullfilment of Conditions Precedent.

   30

5.2.3

  

Confidentiality

   30 ARTICLE VI CONDITIONS PRECEDENT    31

6.1     Condition to Obligation of both Parties to Close

   31

6.1.1

  

No Legal Impediment

   31

6.2     Condition to Obligation of the Purchaser to Close

   31

6.2.1

  

Representations and Warranties True and Correct

   31

6.2.2

  

Compliance with the Obligations of this Agreement

   31

6.2.3

  

No Material Adverse Change

   31

6.2.4

  

Satisfactory Implementation of the Prior Transactions Set Forth in Schedule
4.1.28

   31

6.2.5

  

Notification of transfer of first demand guaranty and original version of this
guaranty

   32

6.3     Condition to Obligation of the Seller to Close

   32

 

3



--------------------------------------------------------------------------------

6.3.1

  

Representations and Warranties True and Correct

   32

ARTICLE VII INDEMNIFICATION

   32

7.1     Indemnification Principles

   32

7.1.1

  

Seller’s Agreement to Indemnify

   32

7.1.2

  

Limitation of Liability

   33

7.2     Survival of Representations and Warranties

   34

7.3     Third Party Claims

   34

7.4     Indemnification Procedure

   35

7.4.1

  

Notices

   35

7.4.2

  

When Payable

   36

7.5     Guarantees

   36

7.5.1

  

Pledge of Shares

   36

7.5.2

  

Transfer of bank guaranty

   36 ARTICLE VIII TERMINATION    37

8.1     Grounds for Termination

   37

8.2     Effect of Termination

   37 ARTICLE IX MISCELLANEOUS PROVISIONS    37

9.1       Fees and Expenses

   37

9.2       Notices

   38

9.3       Transfer

   39

9.4       No Shop

   39

9.5       Entire Agreement

   39

9.6       Incorporation by Reference; Disclosure Schedules

   39

9.7       Confidentiality

   39

9.8       Modifications and Waivers

   39

9.9       Severability

   39

9.10     Language

   40

9.11     Governing Law

   40

9.12     Dispute Resolution

   40

 

4



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

 

BETWEEN THE UNDERSIGNED:

 

I.P. CONTAINER HOLDINGS (Spain) S.L., a company organized and existing under the
Laws of Spain with a capital of EUR 6,000, having its registered office in
Madrid - 20, General Yagüe, 28020 Spain, and currently undergoing registration
of its company number, duly represented by Mr. Marc Van Lieshout (the
“Purchaser”) and

 

FINANCIERE PAPIER ET CARTON KADIRIA, abbreviated as FINAPACK, a société anonyme
(corporation) with managing board and supervising board, organized and existing
under the Laws of Morocco with a capital of MAD 226,000,000, having its head
office at Casablanca (Aïn Sebaâ) – Route Secondaire 110, boulevard Chefchaouni
and registered under number 93.957 with the Registry of Commerce of Casablanca,
duly represented by Mr. Aziz Qadiri (“FINAPACK”) (the “Seller”)

 

(each of the Seller and the Purchaser are referred to individually as a “Party”
and collectively as the “Parties”).

 

RECITALS

 

WHEREAS, the Seller, as of today, owns directly and through its subsidiary
COFIPAC one hundred percent (100%) of Groupe CMCP, a société anonyme
(corporation) with managing board and supervising board, organized under the
laws of Morocco with a capital being reduced to MAD 448,220,000, having its head
office at Kénitra, Quartier Industriel, Morocco, registered under number 9.919
with Kénitra Registry of Commerce (“CMCP”);

 

WHEREAS, CMCP is engaged in the business of purchase, import, sale, export,
manufacturing and transformation of cellulose, paper and cardboard and all
similar or related items or products, including the machines and parts necessary
for their manufacture (the “Business”);

 

WHEREAS, the Purchaser is a wholly-owned subsidiary of International Paper
Company, a US corporation having its head office at 400 Atlantic Street,
Stamford, Connecticut 06921, USA;

 

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, fifty-one percent (51%) of all of the outstanding
shares of CMCP at the Closing Date, of par value MAD 100 (the “Acquired
Shares”);

 

WHEREAS, the Purchaser has separately agreed to acquire an additional 15.49% of
the equity and voting rights of CMCP from various parties presently shareholders
of FINAPACK and who will be shareholders of CMCP on the Closing Date following
the ongoing share exchange transaction described in Schedule 4.1.28.;

 

5



--------------------------------------------------------------------------------

WHEREAS, simultaneously with the execution of this Agreement, COFIPAC and the
Purchaser have entered into that Shareholders’ Agreement (the “Shareholders’
Agreement”) to set forth the terms and conditions concerning their relationship
as shareholders in CMCP and to provide for the orderly governance and the
management of CMCP following the consummation of the transactions contemplated
by this Agreement;

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

ARTICLE I

DEFINITIONS

 

1.1 Defined Terms

 

For the purposes of this Agreement, unless the context requires otherwise, the
following terms shall have the following meanings:

 

Accounting Principles

   means Moroccan GAAP, as applied according to Schedule 4.1.1;

Acquired Shares

   means 2,285,922 Shares representing fifty-one percent (51%) of the share
capital and voting rights of CMCP;

Affiliate

  

means, with respect to any Person:

 

(a) any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with, such
first Person. The term “control” (including its correlative meanings “controlled
by” and “under common control with”) shall have the meaning ascribed thereto in
Article L. 233-3 of the French Commercial Code (Code de Commerce).

 

(b) any Person that serves as a director or officer of such specified Person;

Antitrust Notification

   means the notification of the Transaction to the Moroccan Prime Minister as
regards Moroccan competition Laws;

Appendix

   means any appendix to this Agreement signed by the Parties;

Business Day

   means any day other than a Saturday, Sunday or other days on which banking
institutions are authorized or obligated by Laws to be closed in Casablanca or
Paris, as the case may be.

 

6



--------------------------------------------------------------------------------

Cleanup

  

means all actions required to:

 

(i) cleanup, remove, treat or remediate Hazardous Substances in the outdoor
environment;

 

(ii) prevent the release of Hazardous Substances so that they do not migrate,
endanger or threaten to endanger public health or welfare or the outdoor
environment;

 

(iii) perform preremedial studies and investigations and postremedial monitoring
and care;

 

(iv) respond to any government requests for information or documents in any way
relating to cleanup, removal, treatment or remediation or potential cleanup,
removal, treatment or remediation of Hazardous Substances in the outdoor
environment; or

 

(v) any legal or administrative proceedings related to items (i) through (iv),
including, but not limited to, actions brought by third parties to recover costs
incurred with respect to Cleanup;

Closing

   means the sale of the Acquired Shares by the Seller to the Purchaser and the
payment of the Purchase Price by the Purchaser to the Seller hereunder;

Closing Date

   means the date on which the Closing shall occur;

Consent

   means any or all authorization, approval, consent, filing, permit, license,
registration and notification, including Antitrust Clearance, whether from a
Governmental Authority or a third party;

Contract

   means any contract, agreement, undertaking, commitment, lease, license,
mortgage, bond, note or instrument, whether written or oral, that is legally
binding, and to which CMCP or any of its Subsidiaries is a party;

Environmental Law

   means all applicable environmental, health and safety Laws in Morocco;

Financial Statements

   has the meaning given to it under Article 4.1.1;

 

7



--------------------------------------------------------------------------------

GAAP

   means Moroccan generally accepted accounting principles and practices;

Governmental Authority

   means any government or any subdivision of the foregoing, authority, agency,
commission, or other similar body including any control commission or similar
regulatory body, or any court, tribunal, or judicial or arbitral body of any
jurisdiction;

Governmental Order

   means any order entered by or with any Governmental Authority specifically
relating to CMCP or any of its Subsidiaries;

Hazardous Substances

   means all substances or materials regulated as explosive, flammable, toxic or
radioactive under any Environmental Law;

Indebtedness

   means (i) obligations for borrowed money (including penalties, prepayment and
other fees and accrued interest thereon), (ii) securitized receivables whether
with or without recourse, (iii) obligations under financing leases and
crédits-baux, (iv) indebtedness for the deferred purchase price of property or
services (other than trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices), and (v) all
amounts owed by CMCP and any of its Subsidiaries to Affiliates or third parties
under a loan, a line of credit or overdraft or cash pooling arrangements;

Indemnifiable Loss

   has the meaning given to it under Article 7.1.1;

Law

   means all applicable enforceable treaties, laws, regulations, directives,
circulaires, orders, decrees, judgments, injunctions, permits, approvals,
authorizations, permissions or notices applicable as of the Closing Date.

Liens

   means liens, pledges, mortgages, charges, security interests, burdens,
encumbrances, options, pre-emption rights, voting agreements, guarantees,
usufructs or other restrictions or limitations of any nature whatsoever;

Material Adverse Change

   means any event, circumstance, loss, or other occurrence which, individually
or in the aggregate with other events, circumstances, losses, or other
occurrences, has a Material Adverse Effect;

 

8



--------------------------------------------------------------------------------

Material Adverse Effect

   means an effect, whether internal or external to the Business of CMCP and its
Subsidiaries, materially adverse to the financial condition, results of
operations, assets or prospects of CMCP or any of its Subsidiary, or to the
Purchaser as a majority shareholder of CMCP;

Off Balance Sheet Liabilities

   means the off balance sheet liabilities of CMCP and its Subsidiaries as
required to be disclosed under GAAP;

Past Restructurings

   has the meaning given to it under Article 5.1.7;

Person

   means any natural person, corporation, general or limited partnership,
limited liability company, proprietorship, other business organization or
entity, trust, union, unincorporated association, Governmental Authority or
other organization;

Premises

   means any site, plot of land, real property, office or construction owned or
leased by CMCP or any of its Subsidiaries for the conduct of its Business;

Restructuring Plan

   means the decrease of workforce implemented by CMCP as part of the
restructuring of the group;

Schedule

   means any schedule delivered by the Seller to the Purchaser concurrently with
the execution of this Agreement and signed by the Parties, which sets forth the
exceptions to the representations and warranties contained in this Agreement and
certain other information called for by this Agreement;

Share Capital Reduction

   means CMCP’s capital reduction to MAD 448,220,000 by means of a buyback of
Shares as described in Schedule 4.1.28;

Shares

   means any or all of the outstanding shares of capital stock and voting rights
of CMCP on a fully diluted basis;

Subsidiary

   means, with regards to any Person, any other Person directly or indirectly
controlled by such first Person where “control” and correlatively “controlled
by” have the meaning set forth in Article L. 233-3 of the French Commercial
Code. It is specified, for the record, that on the date hereof CMCP does not
hold any Subsidiary.

 

9



--------------------------------------------------------------------------------

Tax

   means any tax (including income tax, profit tax, withholding tax, précompte,
capital gains tax, value-added tax, sales tax, property tax, gift tax, real
estate tax, excise tax, retirement, unemployment, and social security
contributions in any applicable jurisdiction), tariff or duty (including any
stamp or customs duty) and any fine, penalty, interest or addition to tax
imposed, assessed or collected by or under the authority of any Governmental
Authority;

Transaction

   has the meaning given to it under Article 2.1;

 

1.2 Presumption and Headings

 

The Parties acknowledge that each Party and its counsels have reviewed and
revised this Agreement and that in the event an ambiguity or question of intent
of the Parties or interpretation arises regarding this Agreement, this Agreement
(including any Appendices and Schedules) shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring either Party to this Agreement by virtue of the
authorship of any provisions to this Agreement. The Article headings contained
in this Agreement are inserted for convenience of reference only and shall not
affect the meaning or interpretation of this Agreement.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Purchase and Sale of the Acquired Shares

 

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing Date the Seller shall sell to the Purchaser, and the Purchaser shall
purchase from the Seller, the Acquired Shares free and clear of all Liens, for
the consideration for the price set forth in Article 2.2 (the “Transaction”). IP
shall have the economic rights attaching to the Acquired Shares as of July 1st,
2005. Consequently, IP shall have the right to receive 50% (fifty percent) of
the share of dividends relating to the 2005 fiscal year corresponding to the
percentage of its interest in CMCP’s share capital.

 

2.2 Consideration for the Acquired Shares

 

  2.2.1 Purchase Price

 

The consideration to be paid for the Acquired Shares (hereafter referred to as
the “Purchase Price”) shall be:

 

MAD four hundred and fifty-nine million (MAD 459,000,000).

 

10



--------------------------------------------------------------------------------

  2.2.2 Method of Payment

 

On the Closing Date, the Purchaser shall pay to the Seller the Purchase Price by
wire transfer in same day immediately available funds in Casablanca.

 

ARTICLE III

CLOSING

 

3.1 Date and Place of Closing

 

Unless otherwise agreed in writing between the Parties, consummation of the
Transaction pursuant to the terms of this Agreement (the “Closing”) shall take
place at the offices of Société Générale Marocaine de Banque in Casablanca, at
10:00 a.m. (local time) on the later the date that is ten (10) Business Days
following satisfaction (or waiver if permitted) of the conditions referred to in
Article VI.

 

3.2 Closing Deliveries

 

On the Closing Date:

 

(a) the Seller shall deliver or shall cause to be delivered to the Purchaser:

 

  (i) transfer certificates and certified extracts from Shareholders Accounts,
or other document or documents necessary to effect the transfer of the Acquired
Shares; and

 

  (ii) copies of resolutions of the relevant corporate bodies of CMCP approving
the transfer of the Acquired Shares to the Purchaser pursuant to this Agreement,
to the extent that the Laws or the bylaws require for such resolutions to be
passed in order for such transfer of shares to be validly entered into.

 

(b) the Purchaser shall deliver or shall cause to be delivered to the Seller the
Purchase Price by bank wire transfer in same day available funds in Casablanca
to the account specified by the Seller, whose name and address are mentioned in
Schedule 3.2(b).

 

(c) the Seller shall deliver or shall cause to be delivered to the Société
Fiduciaire du Maroc -71, rue Allal Ben Abdellah, Casablanca - acting as escrow
agent, a copy of the bylaws updated pursuant to the Shareholders’ Agreement.

 

(d) the Seller shall deliver to the Purchaser the Share Pledge Agreement and the
notification of transfer of first demand guaranty referred to in Article 7.5
hereof.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of the Seller

 

Except as set forth in the Schedules (it being understood that if a matter is
set forth in one Schedule, it shall be deemed to be set forth in all other
Schedules in which a reference to it is made), the Seller hereby warrants to the
Purchaser the accuracy and completeness of the representations contained in this
Article 4.1 as of the date hereof and as of the Closing Date as though they had
been made as of the Closing Date, except to the extent these representations are
by their express terms made as of a particular date (in which case, such
representations and warranties shall be accurate as of such date).

 

  4.1.1  Financial Statements

 

(a) The financial statements (as defined in Moroccan law 9-88 relating to the
accounting obligations of commercial persons) drawn up by CMCP and its
Subsidiaries as of December 31, 2002, December 31, 2003, December 31, 2004 and
June 30, 2005 (hereinafter the “Financial Statements”) have been prepared in
accordance with GAAP and the Accounting Principles, applied on a consistent and
coherent basis, and present fairly the assets, liabilities, the financial
condition and income of CMCP and its Subsidiaries on the date of the Financial
Statements. The Financial Statements have been audited and certified by the
statutory auditors of CMCP and are attached hereto as Schedule 4.1.1.

 

(b) Except as and to the extent disclosed or reserved against on the Financial
Statements, CMCP and its Subsidiaries do not have, in particular, any debt or
obligations, whether existing, contingent or eventual, resulting from one or
more events that have occurred or that are foreseeable on the date of or prior
to the date of the Financial Statements, or one or more transactions entered
into or being entered into on the date of the Financial Statements or prior to
such date and, in particular, no obligation or debt, whether commercial, fiscal,
administrative or concerning social security, nor related fees, taxes, interest,
penalties or fines, nor Off-Balance Sheet Liabilities.

 

(c) CMCP and its Subsidiaries have good and marketable title to the assets shown
in the Financial Statements. The assets that are not being used in the operation
of the Business have been written off or written down to their realizable value.
All the receivables shown in the Financial Statements are of sure collection or
have been adequately reserved for in the Financial Statements.

 

12



--------------------------------------------------------------------------------

  4.1.2  Authority and Powers and Enforceability

 

The Seller has all powers and authority to make the representations and
warranties herein which constitute obligations thereby validly engaging and
binding said Seller pursuant to their terms.

 

The Seller has all necessary corporate power and authority to enter into this
Agreement, and to carry out its obligations hereunder and to consummate the
Transaction.

 

This Agreement has been duly executed by the Seller and constitutes a legal,
valid and binding obligation of the Seller, enforceable against it in accordance
with its terms.

 

There are no actions, claims or other proceedings or investigations pending or
threatened against or involving the Seller or any of its present directors or
officers, or the assets of CMCP and of its Subsidiaries and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect on
the Seller’s ability to consummate the Transaction or affect the validity or
enforceability of this Agreement.

 

The Transaction has been duly authorized by the Supervising Board of the Seller.

 

  4.1.3  Setting up of CMCP and its Subsidiaries

 

The information set forth in the recitals hereto are true and correct.

 

CMCP and its Subsidiaries have been duly and lawfully set up and their bylaws,
as well as the functioning of their corporate bodies, are in compliance with
Laws in force.

 

The corporate registers of CMCP and of its Subsidiaries are complete and have
been kept in accordance with applicable Laws and have all the required
signatures.

 

  4.1.4  Shares of CMCP and its Subsidiaries

 

(a) CMCP is a corporation (société anonyme) with managing board and supervising
board existing under the Laws of Morocco with capital of 548,220,000 dirhams
(before the Share Capital Reduction), divided into 5,482,200 Shares with a par
value of 100 dirhams each, all validly issued, fully paid and non-assessable.

 

(b) Except for the exchange of shares described in Schedule 4.1.28, there exist
no Contract or commitment in force in respect of the award or issuance of shares
of CMCP or its Subsidiaries or granting any person whatsoever the right to an
award or issuance of shares of CMCP and its Subsidiaries or the purchase or
pre-emption right to all or part of the shares issued by CMCP or its
Subsidiaries.

 

13



--------------------------------------------------------------------------------

(c) Neither CMCP nor any of its Subsidiaries holds, directly or indirectly,
interests in any company, partnership or grouping of any nature whatsoever
including a partnership (société de personnes), non-trading real estate company
(société civile immobilière), intercompany partnership (groupement d’intérêt
économique), joint venture company (société de participation) or any other
company or grouping in which the liability of the members or partners is not
limited to their contribution. A complete list of the Subsidiaries and interests
of CMCP is attached hereto as Schedule 4.1.4.

 

(d) Neither CMCP nor its Subsidiaries has issued founding partner shares,
priority shares, preferential shares, bonds convertible into shares,
exchangeable for shares, reimbursable in shares or granting right to
subscription to shares. In general, neither CMCP nor its Subsidiaries has issued
shares granting right by conversion, exchange, reimbursement, presentation of a
coupon or, in any other manner, to the award, at any time or on a fixed date, of
shares of CMCP or its Subsidiaries. No issuance of the types set forth in this
paragraph is presently underway.

 

(e) Moreover, there exist no shares of CMCP or of its Subsidiaries granting
double voting rights and no limitation has been brought to the voting rights
attached to the shares of CMCP or of its Subsidiaries. No issuance of shares
with double voting rights and no limitation as to voting rights are underway.

 

(f) The shareholders’ accounts and the share transfer registers for CMCP and its
Subsidiaries are up to date and in compliance with applicable Laws.

 

  4.1.5  Transfer of the Acquired Shares

 

The Acquired Shares are validly owned by the Seller who has the free disposal
and the option to Transfer them without any restriction whatsoever, except for
the application of statutory clauses of CMCP as concerns the transfer of Shares.

 

The different transactions required for the proper completion of the transfer of
the Acquired Shares have been, or shall be, completed no later than the Closing
Date, in accordance with applicable Laws, and shall validly transfer the
ownership of the Acquired Shares to the benefit of the Purchaser.

 

The transfer of the Acquired Shares to the Purchaser does not breach any of the
contractual or other obligations of CMCP and of its Subsidiaries and is not
contrary to any of the Laws applicable to CMCP and its Subsidiaries, will not
entail the termination of any Contract to which CMCP and its Subsidiaries are
party and will not allow any Person to be released from a surety issued as a
guarantee to a commitment of CMCP and its Subsidiaries.

 

14



--------------------------------------------------------------------------------

  4.1.6  Registers and Documents

 

All the accounting books, registers and files required by applicable Laws have
been duly kept by CMCP and its Subsidiaries, are in their possession and contain
information that is exact and duly registered according to generally accepted
customs in the sector of business of CMCP and its Subsidiaries.

 

All the deeds or other documents establishing the ownership of assets of CMCP
and its Subsidiaries and the signed copies of all the Contracts in force that
are essential to the functioning of their business, entered into by them and
that should be in their possession, are indeed in their possession.

 

  4.1.7  Options, Mortgages and Other Liens

 

Except as set forth in Schedule 4.1.7, there is no Lien pertaining to all or
part of the assets or Contracts of CMCP and its Subsidiaries. No Contract to
consent to any of the rights or guarantees referred to above has been entered
into. Neither CMCP nor its Subsidiaries, nor their employees or executives have
received any claims from a Person that might lay claim to any of the guarantees
referred to above. The completion of the Transaction shall not give rise to any
Lien on all or part of the assets or Contracts of CMCP.

 

  4.1.8  Compliance with Laws and Regulations

 

CMCP and its Subsidiaries have all the necessary Consents for the full ownership
of their assets and for their current Business. All conditions relative to such
Consents have been complied with by CMCP and its Subsidiaries. The completion of
the Transaction shall not give rise to any withdrawal, cancellation or
modification of any such Consents.

 

All applicable Laws have been complied with by CMCP and its Subsidiaries.

 

CMCP and its Subsidiaries are not obliged to proceed with new investments in
order to be in compliance with any of such Laws.

 

To the best knowledge of the Seller, there exists no event which may entail the
withdrawal or cancellation of the Consents which CMCP and its Subsidiaries have,
or which may trigger their liability or that of their directors or their
personnel.

 

All information and accounting statements transmitted by CMCP or its
Subsidiaries to the Governmental Authorities are true and correct.

 

  4.1.9  Contracts

 

(a) All of the current Contracts of CMCP and its Subsidiaries are valid and
enforceable. CMCP and its subsidiaries have duly carried out all their
obligations under such Contracts. Except for contracts listed in Schedule

 

15



--------------------------------------------------------------------------------

4.1.9(a), there do not exist any events, in particular related to the
Transaction, which may void or entail the early termination of such Contracts,
or authorize a third party to require an early repayment, or trigger in any way
the liability of CMCP and its Subsidiaries or of their directors or employees,
towards any third party, including the employees of CMCP.

 

The transfer of the Acquired Shares shall not increase the contractual
obligations and shall not restrict the contractual rights of CMCP and of its
Subsidiaries.

 

(b) All the Contracts to which CMCP and its Subsidiaries are party are covered
by appropriate legal documentation allowing CMCP and its Subsidiaries to
exercise and to cause to be exercised all of their rights. Schedule 4.1.9(b)
contains a list of all of CMCP’s material Contracts.

 

(c) Neither CMCP nor its Subsidiaries is bound by any agency, distribution,
marketing or franchise Contract, except those listed in Schedule 4.1.9(c).

 

  4.1.10  Unusual Contracts, Financial Commitments, Contracts with Shareholders

 

Except as set forth in Schedule 4.1.10, neither CMCP nor its Subsidiaries:

 

  (i) has entered into any Contract committing it in an unusual or abnormal way
in relation to the normal course of its business, or triggering its liability in
an unlimited or joint manner;

 

  (ii) has entered into any Contract which could be cancelled or terminated
early as a result of the Transfer of the Acquired Shares;

 

  (iii) has entered into any Contract which may be terminated only by payment of
an indemnity greater than five hundred thousand dirhams (MAD 500,000) or with a
prior notice period greater than three (3) months;

 

  (iv) is party to a Contract with the Seller or with any Affiliate or any
executive or officer of such Persons;

 

  (v) has, vis-à-vis the Seller or any Affiliate of the Seller, any commitment
or debt whatsoever other than incurred in the normal course of business and
under customary market conditions; Schedule 4.1.10(v) sets forth (i) all the
dividends and interim dividends which distribution has been decided by CMCP’s
competent corporate bodies for the fiscal year ended December 31, 2004, as well
as all the dividends and interim dividends which distribution has been decided
by CMCP’s competent corporate bodies and not yet paid, and (ii) all the
dividends and interim dividends which distribution has been decided by CMCP’s
Subsidiaries’ corporate bodies for the fiscal year ended December 31, 2004.

 

16



--------------------------------------------------------------------------------

  (vi) is party to a Contract with a third party which would allow such third
party to exercise a right of inspection of CMCP and its Subsidiaries’
management;

 

  (vii) is bound by a non-compete obligation.

 

Schedule 4.1.10 contains all the information (such as the amount, term,
guarantees, rates, etc.) related to loans, credit agreements, overdraft
agreements and other current banking facilities of CMCP and its Subsidiaries.

 

  4.1.11  Off-Balance Sheet Liabilities and Commitments

 

Except as set forth in Schedule 4.1.11, no guarantee, lien, sponsorship or
comfort letter, and other Off-Balance Sheet Liabilities of any nature
whatsoever, granted or incurred by CMCP and its Subsidiaries, was in force as of
December 31, 2004 and as of June 30, 2005, and shall be in force as of the
Closing Date.

 

  4.1.12  Profit Sharing Agreements

 

Neither CMCP nor its Subsidiaries is party or has agreed to be party to any
Contract whatsoever designed to share all or part of its profits with third
Persons.

 

  4.1.13  Clients and Suppliers

 

Except as set forth in Schedule 4.1.13, CMCP has not received information
indicating that one of its clients or one of its suppliers would have the
intention to cease or to reduce materially its operations with CMCP immediately
or in the future, in particular due to the Transfer of the Acquired Shares.

 

  4.1.14  Insolvency

 

(a) No public trustee (syndic) has been appointed to manage all or part of the
assets or business (fonds de commerce) of CMCP or of its Subsidiaries.

 

(b) No request, or declaration in view of a judicial reorganization
(redressement judiciaire) or liquidation of CMCP or its subsidiaries or in view
of the dissolution and early liquidation of CMCP or of its Subsidiaries has been
made or is anticipated by CMCP or its Subsidiaries and/or their executives nor,
to the best knowledge of the Seller, by any third party.

 

(c) Neither CMCP, nor its Subsidiaries, nor the Seller, have suspended their
payments, are insolvent, or not able to pay their debts that are due.

 

  4.1.15  Litigation

 

Except as set forth in Schedule 4.1.15, CMCP and its Subsidiaries are not
involved in any legal, criminal, administrative or arbitral proceedings, as
applicant or as

 

17



--------------------------------------------------------------------------------

defendant, including counter-claims, in which the risk for each dispute would be
greater than fifty thousand dirhams (MAD 50,000).

 

Moreover, to the best knowledge of the Seller, there exists no event which may
give rise to any proceedings whatsoever against CMCP and its Subsidiaries or
against one of their executives, directors, employees or former directors,
former executives or former employees for which they would be civilly liable.

 

In particular, CMCP and its Subsidiaries have not been subject to, and to the
best knowledge of the Seller are not threatened with, any claim on the part of
clients or other third parties.

 

Furthermore, no judicial or administrative decision, no statute of limitations,
no time limit granted by a professional organization or a supervising authority
has intervened, from which would result for either CMCP or its Subsidiaries, an
obligation which may have, in the future, unfavorable consequences on the normal
course of their business.

 

  4.1.16  Employees, Corporate Officers of CMCP and its Subsidiaries

 

(a) No amount is due to a current or former employee, agent or corporate officer
of CMCP or its Subsidiaries under his employment agreement or other Contracts,
other than the rights to compensation due but not yet payable, reimbursements of
professional expenses, or debts inscribed in the Financial Statements.

 

(b) Except as set forth in Schedule 4.1.16(b), neither CMCP nor any of its
Subsidiaries have obligations of any nature whatsoever either towards former
employees or temporary workers, and in particular obligations not yet executed
on account of the termination of any employment agreement or service or under
indemnities for unfair dismissal or for not having complied with an obligation
to reinstate an employee.

 

(c) CMCP and its Subsidiaries have complied with the instructions and
obligations imposed by the competent Governmental Authorities as regards
employment Laws (insofar as such obligations are applicable), of social security
Laws, of regulations concerning health and safety and of any other applicable
Laws relative to the employment of salaried personnel.

 

(d) Laws relative to the representation of employees within CMCP and its
Subsidiaries have been complied with by both CMCP and its Subsidiaries.

 

(e) Except as set forth in Schedule 4.1.16(e), no employment agreement or any
agreement entered into with the employees, agents or company officers (current
or former), provides for unusual conditions, in particular benefits or
provisions or terms exceeding those provided for by the applicable collective
bargaining agreement.

 

18



--------------------------------------------------------------------------------

(f) Except as set forth in Schedule 4.1.16(f), none of the executives or
officers of CMCP or its Subsidiaries has resigned or has been relieved of his
duties within CMCP or its Subsidiaries, or has made known to them his intention
to resign since January 1, 2005.

 

(g) All the additional retirement or contingency fund regimes of which CMCP and
its Subsidiaries are members are listed on Schedule 4.1.16(g).

 

(h) CMCP and its Subsidiaries have not granted loans to their personnel, their
agents or legal representatives except as set forth in Schedule 4.1.16(h).

 

(i) The employment agreements for the salaried personnel of both CMCP and its
Subsidiaries are in compliance with applicable Laws.

 

  4.1.17  Retirement

 

All contributions due and payable by CMCP and its Subsidiaries as regards
retirement and various company benefits and all future commitments taken by CMCP
or its Subsidiaries in this regard have been duly paid or reserved for in the
Financial Statements.

 

  4.1.18  Movable Assets and Real Property

 

CMCP and its Subsidiaries are rightful owners of all the assets necessary for
their current Business, except those movable assets and real property subject to
rental contracts appearing on Schedule 4.1.18(i). Except as set forth in
Schedule 4.1.18(ii), no asset purchased by CMCP and its Subsidiaries is subject
to any Lien and, generally, there exists no clause in the agreements entered
into by CMCP and its Subsidiaries limiting the right to exploit their assets.

 

All the movable assets or real property of which CMCP and its Subsidiaries are
owners or lessors are in a proper state of repair and in good working condition,
of normal wear, free of any encumbrances and are suitable for the uses to which
there are intended. CMCP and its Subsidiaries have all spare parts necessary in
the normal course of business and as is customary in the industry. These spare
parts are in a proper state of repair and in good working condition, and free of
any encumbrances.

 

No agreement, restriction or stipulation has been agreed to by CMCP and its
Subsidiaries, which would be unusual, would come into conflict with the use of
the real property or affect their value. No action, claim or demand relative to
the real property of which CMCP and its Subsidiaries are owners is pending.

 

All Consents concerning the real property of CMCP and its Subsidiaries have been
obtained and complied with. In particular, all necessary Consents have been
obtained for the work carried out on the real property.

 

19



--------------------------------------------------------------------------------

No decision has been notified to either CMCP or its Subsidiaries by any
Governmental Authority which may restrict or modify the use of the real property
used by CMCP and its Subsidiaries.

 

CMCP and its Subsidiaries are not incurring any liability of any nature
whatsoever in regards to the real property occupied by CMCP or its Subsidiaries
in the past.

 

  4.1.19  Leases

 

Concerning the buildings of which CMCP and its Subsidiaries are lessees:

 

(a) CMCP and its Subsidiaries have complied with their obligations under the
leases related to them;

 

(b) No right of occupation or usage has been acquired, or, to the best knowledge
of the Seller, is in the process of being acquired by any third party or has
been consented or agreed with a third party;

 

(c) The Dahir dated May 24, 1955 related to building leases and premises for
commercial, industrial or small company use applies to leases entered into by
CMCP and its Subsidiaries so that they have the right to renew such leases
pursuant to Articles 5 and following of such Dahir.

 

(d) CMCP and its Subsidiaries have not received notice from a lessor terminating
a lease or threatening to do so.

 

  4.1.20  Intellectual Property Rights

 

CMCP and its Subsidiaries have the ownership or license of all intellectual
property rights (such as patents, trademarks, trade names, trade secrets, and
computer software programs) that they currently use to operate the Business.
None of these rights infringe on the rights of any third party. All documents
pertaining to these rights are set forth in Schedule 4.1.20.

 

CMCP and its Subsidiaries do not use any intellectual property right that is not
described in Schedule 4.1.20.

 

CMCP and its Subsidiaries have renewed in a timely manner all trademarks set
forth in Schedule 4.1.20.

 

CMCP and its Subsidiaries have not granted to any third party any license or
right to purchase the patents, designs, trademarks and trade names owned by CMCP
and its Subsidiaries.

 

No intellectual property right used by CMCP or its Subsidiaries is owned by the
Seller or any of its Affiliates.

 

20



--------------------------------------------------------------------------------

To the best knowledge of the Seller, the operation of the Business by CMCP and
its Subsidiaries do not infringe on any third party intellectual property right.

 

The intellectual property rights referred to in Schedule 4.1.20 are not subject
to any claim or dispute.

 

To the best knowledge of the Seller, no third party infringes upon the patents,
trademarks, trade names, trade secrets, and computer software programs of CMCP
or its Subsidiaries.

 

There are no Liens on any trademark or patent owned by CMCP or its Subsidiaries.

 

  4.1.21  Insurance

 

(a) CMCP and its Subsidiaries are insured, in compliance with applicable Laws,
by existing insurance policies as listed in Schedule 4.1.21, for which premiums
have been duly paid, and which provide coverage, under customary terms, for the
risks customarily insured against by entities carrying on the same type of
business as CMCP and its Subsidiaries. CMCP and its Subsidiaries have not
performed any act or omitted to perform any act which may nullify or void the
insurance policies contracted or cause their termination.

 

(b) Except as set forth in Schedule 4.1.21, there is currently no dispute
involving the insurance policies of CMCP or its Subsidiaries, and no event has
occurred which could result in such a dispute.

 

  4.1.22  Powers and Authorizations

 

Neither CMCP nor any of its Subsidiaries have granted any power or other
authorization (express or tacit) to anyone that is still in force, to enter into
Contracts on their behalf, except for powers granted to senior managers of CMCP
or its Subsidiaries in connection with their duties.

 

  4.1.23  Taxes, Duties and Contributions

 

Except as set forth in Schedule 4.1.23:

 

(a) CMCP and its Subsidiaries have duly and in due course carried out or caused
to be carried out with all competent authorities, the filing of all forms,
declarations and reports as regards Taxes that must be made by each company,
whether individually or as a member of a group of companies, in accordance with
applicable Laws, and each of such forms, declarations and reports reflect
accurately the obligations of CMCP and its Subsidiaries as regards Taxes and
includes all information that must be indicated on them. All the Taxes and
duties due by CMCP and its Subsidiaries relative to all the fiscal periods (or
fractions of such periods) ending before the Closing Date shall have been
entirely paid or reserved for. All the

 

21



--------------------------------------------------------------------------------

Taxes due by CMCP and its Subsidiaries on the date of the Financial Statements
have been duly entered in the Financial Statements;

 

(b) CMCP and its Subsidiaries do not benefit as regards Taxes from any
preferential treatment dependent upon commitments of CMCP and its Subsidiaries
which shall continue to bind CMCP and its Subsidiaries after June 30, 2005;

 

(c) all the transactions between CMCP, its Subsidiaries and their Affiliates
have been completed under normal commercial conditions. There exists no
transaction or commitment involving CMCP and its Subsidiaries subject to
challenge by a Governmental Authority under transfer pricing restrictions;

 

(d) Except for the tax audits underway at CARSUD, ONDUMAR and CENTRE EMBALLAGE
following notifications as shown in Schedule 4.1.23, CMCP and its Subsidiaries
have not, during the last twenty-four months, been subject to and are not
currently subject to an investigation, audit or visit by any Governmental
Authority in respect of Taxes and, to the best knowledge of the Seller, no
investigation, audit or visit of this type is contemplated. CMCP and its
Subsidiaries have not been subject to any Tax or social security assessment in
respect of the last three fiscal years;

 

(e) CMCP and its Subsidiaries have not entered into any tax sharing agreement
relative to their income, profits or losses;

 

(f) the execution and performance of this Agreement shall not trigger any Tax or
other charge for CMCP and its Subsidiaries;

 

(g) CMCP and its Subsidiaries have not made a request or obtained exemptions or
tax deferrals relative to mergers or other restructuring during the current
fiscal year or over the five (5) previous fiscal years, other than those in
connection with the merger of Cartonnerie et Emballages du Centre - Centre
Emballage, Cartonnerie du Maroc - Ondumar and Cartonnerie du Sud - Carsud within
CMCP.

 

  4.1.24  Inventories

 

(a) Inventories of raw materials, goods-in-progress, finished and consumable
products accounted for in the Financial Statements exist on the date of the
Financial Statements and have been evaluated according to the principles set
forth in Schedule 4.1.24.

 

(b) The volume and composition of the inventories reflect the practices and
methods habitually followed by CMCP in connection with the normal conduct of its
businesses.

 

(c) The inventories of CMCP have been managed in the normal course of business.
The quality and quantity of CMCP’s inventories allow the use and sale of such
inventories in the normal course of business.

 

22



--------------------------------------------------------------------------------

  4.1.25  Products and Services

 

None of the products manufactured or sold and no services rendered by CMCP and
its Subsidiaries are tainted with any apparent or hidden defect which could
justify a request for cancellation from sale and/or for damages and interest on
the part of a buyer, a consumer or any third party.

 

To the best knowledge of the Seller, there exists no event which may entail such
a cancellation or an order to pay damages.

 

  4.1.26  Environment

 

Except as set forth in the URS report attached hereto as Schedule 4.1.26, the
businesses of CMCP and its Subsidiaries have always been and remain in
compliance with the Environmental Laws and no product manufactured, assembled or
sold, or service rendered by CMCP and its Subsidiaries, is in contravention of
the Environmental Laws.

 

Except as set forth in the URS report attached hereto as Schedule 4.1.26, CMCP
and its Subsidiaries have, on the Closing Date, all the necessary Consents
pursuant to Environmental Laws for the conduct of the Business, the occupancy
and use of the Premises by CMCP or its Subsidiaries, or which are necessary or
desirable for the Closing of the Transaction.

 

Except as set forth in the URS report attached hereto as Schedule 4.1.26, no
overflow or evacuation of any toxic or dangerous matter, substance or waste, has
occurred on the sites belonging to or occupied by CMCP and its Subsidiaries, and
CMCP and its Subsidiaries are not obliged or should not reasonably be obliged to
Cleanup in any manner whatsoever contamination of the water or soil.

 

Since August 2004, date of the above-mentioned URS environmental report, CMCP
and its Subsidiaries have not materially changed any practices which may have an
impact on the environment and no overflow or evacuation of any substance, matter
or waste, toxic or dangerous, has occurred on the sites belonging to or occupied
by CMCP and its Subsidiaries.

 

  4.1.27  Third Party Consents

 

Subject to the Antitrust Notification, no third party consent, including from
the Governmental Authorities, is required or being sought for the completion of
the transactions provided for herein.

 

  4.1.28  Pre-signing transactions

 

All transactions described in Schedule 4.1.28 have been or shall be carried out
in full compliance with applicable Laws; they are not subject to any third party
claim and shall be in full force and effect as of the Closing Date.

 

23



--------------------------------------------------------------------------------

  4.1.29  Affiliates Transactions

 

There is no Contract between CMCP and an Affiliate.

 

  4.1.30  Illegal Payments

 

Neither CMCP nor its Subsidiaries nor their Affiliates or employees has,
directly or indirectly, made or agreed to make an illegal gift, payment, or
contribution or any other similar benefit to a supplier, a client, a government
official, an employee or any other person in order to obtain their assistance in
any actual or proposed transaction, or made or agreed to make any illegal
contribution, or reimbursed any illegal political gift or contribution made by
any other person, to any candidate for public office:

 

  (i) which violates applicable Laws, or

 

  (ii) which might subject CMCP or its Subsidiaries to civil or criminal
proceedings, or

 

  (iii) the non-continuation of which might have a material adverse effect on
CMCP’s or its Subsidiaries’ business.

 

  4.1.31  No Advisors’ Fees

 

There is no Person entitled to receive any brokerage, commission or finder’s or
financial advisory fee from CMCP or its Subsidiaries in connection with the
Transaction.

 

  4.1.32  Truthfulness of the Representations

 

This Agreement does not contain inaccurate or incomplete representations nor
voluntarily omits to represent an important fact so as to make the
representations contained herein misleading.

 

The Seller does not have knowledge of any important fact capable of adversely
affecting the operations, the assets or the financial condition of CMCP and its
Subsidiaries and which has not been set forth or identified in this Agreement.

 

4.2 Representations and Warranties of the Purchaser

 

The Purchaser hereby represents and warrants to the Seller that the statements
contained in this Article shall be accurate as of the date hereof and shall be
accurate as of the Closing Date as though made as of the Closing Date, except to
the extent these representations are by their express terms made as of a
particular date (in which case, such representations and warranties shall be
accurate as of such date):

 

  4.2.1  Authority and Powers and Enforceability

 

24



--------------------------------------------------------------------------------

The Purchaser has all powers and authority to make the representations and
warranties herein which constitute obligations thereby validly engaging and
binding said Purchaser pursuant to their terms.

 

The Purchaser has all necessary corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder and to consummate the
Transaction.

 

This Agreement has been duly executed by the Purchaser and constitutes a legal,
valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms.

 

There are no actions, claims or other proceedings or investigations pending or
threatened against or involving the Purchaser or any of its present directors or
officers, or the assets and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect on the Purchaser’s ability to
consummate the Transaction or affect the validity or enforceability of the
Agreement.

 

  4.2.2  Setting up of the Purchaser

 

The Purchaser has been duly and lawfully set up and its bylaws, as well as the
functioning of its corporate bodies, are in compliance with Laws in force.

 

ARTICLE V

COVENANTS

 

5.1 Covenants of the Seller

 

  5.1.1 Operation of the Business

 

Between the date of this Agreement and the Closing Date, except as specifically
contemplated by this Agreement or as otherwise consented to in writing by the
Purchaser,

 

  (i) the Seller shall ensure that CMCP and the Subsidiaries are managed in the
ordinary course and in a prudent manner (en bon père de famille) and, in
particular, the Seller shall use its best efforts to maintain and develop the
activities and business relations of CMCP and the Subsidiaries; and

 

  (ii) CMCP and its Subsidiaries shall maintain their inventory, accounts
receivable and accounts payable in the ordinary course of business consistent
with past practice.

 

25



--------------------------------------------------------------------------------

  5.1.2  Restricted Actions

 

As part of the Seller’s commitment to ensure that CMCP and its Subsidiaries are
managed in the ordinary course and in a prudent manner (en bon père de famille),
without limiting the generality of the foregoing, and except as expressly
permitted hereunder, the Seller, without the consent of the Purchaser (which
consent shall not be unreasonably withheld or delayed and, if the Purchaser does
not notify the Seller in writing of its refusal to grant such consent within
five (5) Business Days of the receipt of a written request, in reasonable
detail, such consent shall be deemed to have been granted), shall not and shall
cause CMCP and each of the Subsidiaries not to:

 

(a) amend their bylaws or other constituent or governing document other than as
a consequence of the Share Capital Reduction underway or of a requirement of
Law, or provided for in the Shareholders’ Agreement;

 

(b) be a party to any acquisition, merger, spin-off, consolidation, purchase of
stock or interest in any corporation, partnership, association or other business
organization or enter into or form any material joint-venture or enter into any
agreement leading to any of the foregoing;

 

(c) alter CMCP’s capital stock or declare, set aside, make or pay any dividend
(other than any dividend which has been approved prior to the date hereof), or
purchase or redeem any shares of CMCP’s capital stock (other than the Share
Capital Reduction), except to the extent contemplated by this Agreement,
including the effects of the share exchange underway as described in Schedule
4.1.28;

 

(d) issue or sell any of its capital stock or any options, warrants or other
rights to purchase any such shares or any securities convertible into or
exchangeable for such shares (other than any such issuances or sales by a
Subsidiary to CMCP or other Subsidiaries);

 

(e) incur any additional debt or make any early repayments on existing loans,
debts or other liabilities other than in the ordinary course of business;

 

(f) acquire, sell or dispose in any way any goodwill, real property or
intellectual property or any other material asset;

 

(g) other than in the ordinary course, enter into any transaction involving a
Contract in excess of one million dirhams (MAD 1,000,000) or binding CMCP for a
term greater than one year;

 

(h) enter into a binding agreement for the hiring or dismissal of any employee
of CMCP or any of its Subsidiaries for an annual aggregate amount in excess of
five hundred thousand dirhams (MAD 500,000);

 

(i) amend its employees’ collective status or to grant any additional benefits,
or make any material change in the compensation payable, or to

 

26



--------------------------------------------------------------------------------

become payable, to any employee of CMCP or any of its Subsidiaries (other than
normal recurring increases in the ordinary course of business or pursuant to
plans, programs or agreements existing on the date hereof, and other than
pursuant to statutory or regulatory requirements);

 

(j) except as set forth in Schedule 5.1.2(j), make any capital expenditures in
excess of five hundred thousand dirhams (MAD 500,000) for any individual
expenditure or MAD two million dirhams (MAD 2,000,000) in the aggregate;

 

(k) waive any receivable involving an amount greater than two hundred thousand
dirhams (MAD 200,000) outside the ordinary course of business;

 

(l) grant any Lien, mortgage or pledge or issue any security undertaking or
commitment whereby it would assume liability of a third party other than in the
ordinary course of business;

 

(m) except as set forth in Schedule 5.1.2(m), other than in the ordinary course
of business, settle any action, claim or dispute against or affecting CMCP or
any Subsidiary involving an amount greater than two hundred thousand dirhams
(200,000 MAD) or

 

(n) conclude any agreement with an Affiliate;

 

(o) agree to take any of the actions set forth in the foregoing subparagraphs
5.1.2(a) through 5.1.2(n).

 

CMCP and its Subsidiaries may cure a breach of any representation or warranty
contained in this Agreement, provided that the Seller informs the Purchaser in
writing of such cure does not breach the provisions of Article 5.1.2 hereabove,
that its cost is borne by the Seller.

 

  5.1.3  CMCP Corporate Structure

 

The Seller shall take, and cause CMCP to take, all actions necessary so that
within fifteen (15) days from the Closing Date, the bylaws (statuts) of CMCP are
amended in order to make them compliant with the provisions of the Shareholders’
Agreement, including the adoption by CMCP of the “Société Anonyme à Conseil
d’administration” company form, provided that legal formalities of publicity and
registration with the commercial register shall be completed within fifteen (15)
Business Days of the Closing Date.

 

  5.1.4  Permits and Consents

 

The Seller shall cause those permits identified as being missing in the URS
report attached as Schedule 4.1.26 to be obtained by CMCP as soon as possible.

 

27



--------------------------------------------------------------------------------

  5.1.5  Macarpa Acquisition

 

The Seller undertakes to disclose to the Purchaser all information in its
possession regarding Macarpa, a Moroccan corporation with a capital of MAD 3
million, having its registered offices at Casablanca (Aïn Sebaâ) – Quartier
industriel, rue F registered with the Registry of Commerce of Casablanca under
number 45.475, and to include the Purchaser in any discussion in view of the
acquisition of Macarpa by CMCP in January 2006.

 

  5.1.6  Share Capital Reduction

 

The Seller undertakes to submit to the Purchaser or to its counsel, for
information, all documents relating to the Share Capital Reduction before the
Closing Date.

 

  5.1.7  Past Restructurings

 

The Seller specifically warrants that all past corporate restructuring
transactions listed in Schedule 5.1.7 leading to the current CMCP (the “Past
Restructurings”) have been carried out in full compliance with applicable Laws
(including tax and accounting rules).

 

  5.1.8  Tax Matters

 

(a) The Seller shall see to it that CMCP prepare and file when due all Tax
returns (the “Straddle Period Returns”) that are required to be filed by or with
respect to CMCP or any Subsidiary or their respective businesses or assets for
taxable periods or years commencing before and ending after the Closing Date (a
“Straddle Period”), if the due date for such Straddle Period Returns is on or
before the Closing Date.

 

(b) The Seller shall see to it that CMCP timely pay all Taxes with respect to
the Tax returns filed pursuant to paragraph (a) above.

 

(c) Neither CMCP nor any of its Subsidiaries shall suffer any losses nor incur
any liabilities with respect to any Taxes or as a result of having parted from,
or having been a party to the tax group to which they belonged.

 

(d) The Seller shall not and shall not permit any of their Affiliates to amend,
refile or otherwise modify any Tax return relating in whole or in part to CMCP
or any of its Subsidiaries with respect to any taxable year or period ending on
or before the Closing Date (or with respect to any Straddle Period) without the
prior written consent of the Purchaser.

 

  5.1.9  Specific Indemnities

 

(a) The Seller undertakes to indemnify the Purchaser, CMCP or its Subsidiaries
in respect of any Indemnifiable Loss incurred by it, directly or through CMCP,
and which arises out of:

 

  (i) the Past Restructurings (including the terms for their implementation);

 

28



--------------------------------------------------------------------------------

  (ii) the Restructuring Plan, exclusively for the part already implemented or
initiated at the Closing Date;

 

  (iii) claims of employees or temporary workers regarding damages suffered
prior to the Closing Date;

 

  (iv) any dispute relating to the ownership to the Acquired Shares;

 

  (v) liabilities referred to in Article 5.1.8; and

 

  (vi) liabilities referred to in Article 4.1.26.

 

(b) The indemnification procedure described in Article VII shall apply to claims
arising out of this Article 5.1.9, except for the limitation specifically
provided for in Article 7.1.2(b).

 

  5.1.10  Cooperation

 

Between the date of this Agreement and the Closing Date, the Seller shall cause
CMCP and its Subsidiaries, upon reasonable notice from the Purchaser and during
normal business hours:

 

  (i) to give the Purchaser and its authorized representatives reasonable access
to all books, records, offices, Premises and other facilities and properties as
well as to management and advisers of CMCP and any of its Subsidiaries;

 

  (ii) permit the Purchaser to make such inspections thereof as the Purchaser
may reasonably request; and

 

  (iii) cause its officers to furnish the Purchaser with such financial and
operating data and other information with respect to business and properties of
CMCP and any of its Subsidiaries as the Purchaser may from time to time
reasonably request.

 

  5.1.11  Notices

 

Between the date of this Agreement and the Closing Date, the Seller shall
immediately notify the Purchaser in writing:

 

  (i) of any material decision with respect to CMCP or any of its Subsidiaries
(other than for actions referred to in Article 5.1.2 which require the prior
written consent of the Purchaser);

 

  (ii) of any development regarding the Restructuring Plan;

 

29



--------------------------------------------------------------------------------

  (iii) of any Material Adverse Change;

 

  (iv) of any event that causes or shall cause any breach of the representations
and warranties under Article 4.1.

 

5.2 Mutual Covenants

 

  5.2.1  Publicity

 

(a) The Seller and the Purchaser agree that, from the date hereof through the
Closing Date, no public release or announcement concerning the Transaction shall
be issued by either Party without the prior consent of the other Party, except
as such release or announcement may be required by Laws, in which case the Party
required to make the release or announcement shall allow the other Party
reasonable time to comment on such release or announcement in advance of such
issuance.

 

(b) The Seller and the Purchaser agree not to disclose the Purchase Price,
except as legally required.

 

  5.2.2  Fullfilment of Conditions Precedent.

 

Subject to the terms and conditions of this Agreement, the Parties shall
cooperate and use all reasonable efforts to cause each of the conditions
precedent to Closing to be fulfilled as soon as possible.

 

  5.2.3  Confidentiality

 

Each of the Parties shall maintain, and shall cause its Affiliates to maintain,
in strict confidence, all information relating to the business of CMCP and its
Subsidiaries (including, but not limited to, intellectual property rights and
all information other than information which is or becomes readily obtainable
from a public source through no fault of the Party disclosing the information).
Without limiting the generality of the foregoing, each of the Parties undertakes
not to disclose, and shall cause its Affiliates not to disclose, to a third
party any information concerning CMCP or the Subsidiaries except:

 

  (i) when required to disclose such information by Laws; or

 

  (ii) as authorized by the other Party and to the extent necessary in the
ordinary course of business, and in this case, the Party disclosing the
information shall not itself use, and shall cause its Affiliates not to use,
such information.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT

 

6.1 Condition to Obligation of both Parties to Close

 

The respective obligation of each Party to consummate the Transaction
contemplated hereby shall be subject to the satisfaction or waiver, on or prior
to the Closing Date, of the following condition precedent:

 

  6.1.1  No Legal Impediment

 

No Law restraining or prohibiting the purchase of the Acquired Shares shall be
in effect at the Closing Date, all Consents that are necessary to consummate the
Transaction shall have been obtained, and any applicable waiting periods
thereunder shall have expired or been terminated.

 

6.2 Condition to Obligation of the Purchaser to Close

 

The obligation of the Purchaser to consummate the Transaction contemplated
hereby shall be subject to the satisfaction or waiver, at or prior to the
Closing Date, of the following conditions precedent:.

 

  6.2.1  Representations and Warranties True and Correct

 

None of the representations and warranties of the Seller made in this Agreement
shall turn out to be incorrect or misleading in any material respect as of the
date hereof or as of the Closing Date.

 

  6.2.2  Compliance with the Obligations of this Agreement

 

The Seller shall have complied in all material respects with its obligations and
covenants under this Agreement, or shall have cured any instance of material
non-performance or non-compliance to the satisfaction of the Purchaser, on or
before the Closing Date.

 

  6.2.3  No Material Adverse Change

 

No Material Adverse Change shall have occurred after the date of this Agreement,
nor be continuing as of the Closing Date.

 

  6.2.4  Satisfactory Implementation of the Prior Transactions Set Forth in
Schedule 4.1.28

 

FINAPACK and its controlling shareholders shall have carried out, to the
satisfaction of the Purchaser’s Moroccan legal counsel, the prior restructuring
transactions involving CMCP’s capital or assets described in Schedule 4.1.28.

 

31



--------------------------------------------------------------------------------

  6.2.5  Notification of transfer of first demand guaranty and original version
of this guaranty

 

FINAPACK shall have delivered to the Purchaser the notification of transfer of
first demand guaranty referred to in Article 7.5 hereof and the original version
of such guaranty.

 

6.3 Condition to Obligation of the Seller to Close

 

The obligation of the Seller to consummate the Transaction contemplated hereby
shall be subject to the satisfaction or waiver, at or prior to the Closing Date,
of the following condition precedent:

 

  6.3.1  Representations and Warranties True and Correct

 

None of the representations and warranties of the Purchaser made in this
Agreement shall turn out to be incorrect or misleading in any material respect
as of the date hereof or as of the Closing Date.

 

ARTICLE VII

INDEMNIFICATION

 

7.1 Indemnification Principles

 

  7.1.1  Seller’s Agreement to Indemnify

 

(a) Without prejudice to the specific indemnification obligations of the Seller
provided in Article 5.1.9, the Seller agrees to indemnify, and hold the
Purchaser and CMCP and its Subsidiaries, as the case may be, (collectively,
“Purchaser’s Group”) harmless from and against any and all liabilities,
obligations, damages, deficiencies of assets, losses, claims, actions, lawsuits,
proceedings, judgments, demands, costs and penalties (including reasonable
attorneys’ fees) asserted against, or suffered by any member of Purchaser’s
Group resulting from

 

  (i) any inaccuracy or breach of Seller’s representations or warranties
contained herein;

 

  (ii) any breach of the Seller’s covenants contained herein

 

(any such loss hereinafter referred to as an “Indemnifiable Loss”).

 

The Seller undertakes to indemnify the Purchaser up to 51 % of the amount of any
Indemnifiable Loss, provided, however, that any claim for a single Indemnifiable
Loss in excess of MAD 100 million shall be indemnified directly at the level of
CMCP up to 84.5 % of the amount concerned. Any payment made pursuant to this
Article VII or Article 5.1.9 shall be considered for tax purposes as a Purchase
Price adjustment.

 

32



--------------------------------------------------------------------------------

(b) Without limiting in any way the generality of the foregoing, the term
“Indemnifiable Loss” shall include:

 

  (i) increases in liabilities resulting from third party claims against CMCP or
any of its Subsidiaries arising from activities prior to the Closing Date, and

 

  (ii) any penalty, late payment interest, surcharge or fine which may fall or
be deemed to be due as a result of any Tax audit as well as of any other action
or administrative proceeding by any Governmental Authority, as well as any
penalty, late payment interest, surcharge or fine or cost or expense of
compliance with any order, decree, directive or judgment which may fall or be
deemed to be due as a result of any claim, proceeding, order, directive or
judgment relating, directly or indirectly, to the domestic or international
operations or activities of CMCP or any of its Subsidiaries.

 

  7.1.2  Limitation of Liability

 

(a) The Seller’s indemnification for any inaccuracy or breach of any
representation or warranty under this Agreement shall be due if the aggregate
Indemnifiable Loss exceed five hundred thousand dirhams (MAD 500,000), in which
case the full amount of such Indemnifiable Loss shall be taken into account for
the determination of any indemnification hereunder.

 

(b) Subject to the provisions of Article 5.1.9, the Seller’s aggregate
indemnification of the Purchaser’s Group for any inaccuracy or breach of any
representation or warranty under this Agreement shall be limited to the amount
of the Purchase Price.

 

(c) Any indemnification due by the Seller shall be calculated taking into
account:

 

  (i) the effect of any savings realized by the Purchaser or CMCP or any of its
Subsidiaries as a result of the Tax deductibility of the relevant Indemnifiable
Loss; and

 

  (ii) the tax cost of any such indemnification for its beneficiary,

 

so that the Purchaser, CMCP or the relevant Subsidiary shall be in the same
position as it would have been should the Indemnifiable Loss have not occurred.

 

(d) The Parties agree that a Tax assessment which merely moves the Tax burden
from one fiscal year to another without increasing it shall not constitute an
Indemnifiable Loss, provided that the time period involved is four years or less
and provided further that the Seller shall reimburse the financial cost of such
move.

 

33



--------------------------------------------------------------------------------

(e) The amount of any indemnity payable hereunder on account of an Indemnifiable
Loss shall be reduced by any insurance proceeds effectively received by the
Purchaser’s Group with respect thereto.

 

(f) In addition, the amount of any indemnity payable hereunder on account of an
Indemnifiable Loss involving doubtful accounts totally or partially unreserved
for shall be reduced by the amount of any doubtful account reserve cancelled
prior to the filing of the relevant claim for indemnification as a result of the
payment to CMCP of the amount reserved for, but only insofar as:

 

  (i) such doubtful account concerns a client with whom CMCP has ceased all
business relations;

 

or, with respect to a client with whom business relations are continuing,

 

  (ii) it will be established that the payment made to CMCP corresponds truly
and precisely to the claim which amount had been reserved for and that such
amount has thereby reduced, on the date of the filing of the relevant claim for
indemnification, the total amount of claims for this same client.

 

7.2 Survival of Representations and Warranties

 

(a) All representations and warranties under this Agreement, other than those
referred to in paragraphs (b) and (c) below, shall survive for a period of four
(4) years after the Closing. Any claim notified to the Seller within such period
may be indemnified;

 

(b) The representations and warranties under Article 4.1.23 (“Taxes, Duties and
Contributions”) of this Agreement shall survive for the applicable statute of
limitations plus sixty (60) calendar days. Any claim notified to the Seller
within such period may be indemnified;

 

(c) The representations and warranties under Articles 4.1.2, 4.1.3, 4.1.4 and
4.1.5 of this Agreement shall survive indefinitely;

 

7.3 Third Party Claims

 

The obligation of a Party (“Indemnifying Party”) to indemnify the other Party
and the entitlement to indemnification of the other Party (the “Indemnified
Party”) in respect of, arising out of or involving a claim or demand made by
third parties (“Third Party Claim”) shall be subject to the following specific
provisions:

 

(a) Subject to the provisions of (b) below, upon receipt of written notice of
any Third Party Claim asserted against, imposed upon or incurred by an
Indemnified Party, such Indemnified Party shall undertake the defense thereof,

 

34



--------------------------------------------------------------------------------

by counsel of its own choosing, which counsel shall be reasonably satisfactory
to the Indemnifying Party, provided that

 

  (i) the Indemnified Party shall consult with the Indemnifying Party in a
timely manner on all important strategic matters relating to any such Third
Party Claim;

 

  (ii) the Indemnified Party shall not settle any Third Party Claim without the
prior consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, taking into account the balance of interests between the legal merits
of the claim and any bona-fide commercial interest of the Indemnified Party and
of CMCP to agree to a prompt settlement; and

 

  (iii) the Indemnified Party shall have the good faith duty to mitigate any
Indemnifiable Loss in a reasonable manner, including taking all reasonable steps
to recover amounts due to the Indemnified Party as a result of the relevant
Third Party Claim.

 

The Indemnifying Party shall pay the reasonable legal fees and expenses incurred
by the Indemnified Party in the defense of such claims.

 

(b) If the Third Party Claim relates to Taxes, the Indemnifying Party shall be
entitled to request that a counsel of its choice be fully involved in the
proceedings.

 

(c) The Indemnifying Party shall provide the Indemnified Party against whom a
Third Party Claim is asserted with access to all records and documents relating
to any Third Party Claim, and reciprocally.

 

7.4 Indemnification Procedure

 

  7.4.1  Notices

 

The Indemnified Party shall notify the Indemnifying Party in writing, and in
reasonable detail, of the nature of the claim:

 

  (i) within thirty (30) Business Days after a determination by the Indemnified
Party that any facts or circumstances of which it has learned give rise to a
claim,

 

  (ii) within thirty (30) Business Days after receipt by such Indemnified Party
of written notice of any Third Party Claim, and

 

  (iii)

with respect to Taxes, within eight (8) calendar days of any Tax assessment or
Tax audit notice;

 

35



--------------------------------------------------------------------------------

 

provided, however, that the failure to notify on a timely basis shall only
reduce the indemnification due by the Seller to the extent this failure shall
have increased the amount of the resulting Indemnifiable Loss or shall have
precluded the Indemnifying Party from exercising a recourse.

 

  7.4.2  When Payable

 

Indemnification under this Article VII shall be payable with respect to any
claim concerning an Indemnifiable Loss within thirty (30) days from the earliest
of:

 

  (i) the date any payment is required to be made to any Tax or other
Governmental Authority with respect to any claim from such authority unless such
authority has granted a deferral for performance,

 

  (ii) the resolution of such claim by mutual agreement between the Seller and
the Purchaser,

 

  (iii) the issuance of a final judgment, award, order or other ruling (which is
not subject to appeal or with respect to which the time for appeal has elapsed)
by a court or arbitral tribunal having jurisdiction over the appropriate parties
and the subject matter of such claim or to which such claim was submitted for
resolution by joint agreement between the Seller and the Purchaser, or

 

  (iv) the final settlement of such claim with a third party.

 

7.5 Guarantees

 

  7.5.1  Pledge of Shares

 

As security for the payment of any amounts due under this Agreement, including
any indemnification pursuant to Article VII hereof, the Seller shall see to it
that COFIPAC pledge on the Closing Date to the benefit of the Purchaser 174,308
Shares of CMCP, representing the equivalent as of the Closing Date of
thirty-five million dirhams (MAD 35,000,000), under a Pledge Agreement
substantially in the form of Attachment I hereto.

 

  7.5.2  Transfer of bank guaranty

 

In addition, the Seller shall transfer to the Purchaser, on the Closing Date,
the benefit of the Attijarwafa Bank first demand bank guaranty provided by the
O’Hana Group in connection with the sale of Shares implemented between the
O’Hana Group and the Seller and its Affiliates, as of July 28, 2005, as well as
the full benefit of the indemnification obligations pursuant to any and all
representations and warranties made by the O’Hana Group in connection with such
sale, under a notification of transfer substantially in the form of the draft
attached in Attachment II hereto.

 

36



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

 

8.1 Grounds for Termination

 

This Agreement may be terminated at any time prior to the Closing Date:

 

  (i) by the written agreement of each of the Purchaser and the Seller;

 

  (ii) by either the Purchaser or the Seller in the case of a material breach by
the other Party of its covenants pursuant to this Agreement which is not cured
within thirty (30) days of written notice thereof given by the non-breaching
Party to the breaching Party; or

 

  (iii) by either the Purchaser or the Seller in the event that the Closing
shall not have occurred by December 21, 2005, in the absence of a breach by the
Party seeking termination.

 

8.2 Effect of Termination

 

If this Agreement is terminated pursuant to Article 8.1 hereabove, such
termination shall be without liability to either Party to this Agreement or any
Affiliate, shareholder, director, officer or representative of such Party,
except for liability arising from a breach of this Agreement, and all
confidential information provided by either Party to the other shall be returned
to the other Party or, upon such Party’s instruction, destroyed.

 

If terminated pursuant to Article 8.1 hereabove, this Agreement shall become
void and of no further force or effect, except for the provisions of:

 

  (i) Article 9.1 relating to certain expenses and Article 4.1.31 relating to
advisors’ fees,

 

  (ii) Article 5.2.1 relating to publicity and Article 5.2.3 relating to
confidentiality,

 

  (iii) Article 9.11 relating to governing law and Article 9.12 relating to
dispute resolution and

 

  (iv) this Article 8.2.

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

9.1 Fees and Expenses

 

Unless otherwise agreed, each of the Parties shall bear the expenses and fees
incurred by it or for it in relation to this Agreement and the Transaction,
including the fees of any brokers and legal, accounting and financial advisors.
If the Transaction closes, the Seller shall be

 

37



--------------------------------------------------------------------------------

responsible for such fees and expenses incurred by CMCP, except with regard to
the adoption by CMCP of the company form of a “société anonyme à conseil
d’administration”, or, alternatively, such fees and expenses shall be deducted
from the Purchase Price.

 

9.2 Notices

 

Any notices or communications required or permitted to be given to any Party
under this Agreement shall be addressed in writing to the persons and addresses
indicated below, and shall be deemed to have been duly given when delivered by
hand, courier on D+1, or, if mailed with return receipt requested, as of the
date certified by the return receipt, and, regardless of method, addressed to
the Party at its email address or facsimile number set forth below (or at such
other address or facsimile number as such Party shall furnish the other Party in
accordance with this Section):

 

To the Purchaser:

 

I.P. CONTAINER HOLDINGS (Spain) S.L.

20, General Yagüe

28020 Madrid

Spain

Attn: Mr. Marc Van Lieshout

 

With a copy to:

 

INTERNATIONAL PAPER (EUROPE SA)

Chaussée de la Hulpe 166

1170 Brussels

Attn: General Counsel

Facsimile: +32 2 774 12 59

 

To the Seller:

 

Mr. Aziz Qadiri

FINAPACK

Route Secondaire 110, boulevard Chefchaouni

Casablanca (Aïn Sebaâ)

Facsimile: +212 22 35 07 54

Email: azizqadiri@cofipac.com

 

38



--------------------------------------------------------------------------------

9.3 Transfer

 

No Party may assign or Transfer, in any way whatsoever, its rights and
obligations under this Agreement without the prior written consent of the other
Party.

 

9.4 No Shop

 

From the date hereof through the Closing Date, the Seller shall stop all
discussion with third parties regarding the sale of the Shares and shall abstain
from any response to a third party solicitation in that regard.

 

9.5 Entire Agreement

 

This Agreement together with the Shareholders’ Agreement and any agreement
referred to herein and therein, embody the entire agreement of the Parties
hereto with respect to the subject matters hereof, and supersede all prior
agreements with respect thereto.

 

9.6 Incorporation by Reference; Disclosure Schedules

 

The Schedules and Appendices to this Agreement constitute integral parts of this
Agreement and are hereby incorporated into this Agreement by this reference.

 

9.7 Confidentiality

 

Each of the Parties shall maintain and cause the Affiliates to maintain the
confidentiality of this Agreement. Without limiting the generality of the
foregoing, each of the Parties undertakes to refrain from communicating and will
cause the Affiliates to refrain from communicating all or part of this Agreement
to any third party whatsoever, except:

 

(a) when required to disclose such information by Laws; or

 

(b) as authorized by the other Party and to the extent necessary in the ordinary
course of business.

 

9.8 Modifications and Waivers

 

(a) This Agreement shall only be modified by a written agreement duly signed by
the Parties hereto.

 

(b) Any waiver by a Party to one of its rights pursuant to this Agreement shall
only take effect if made in writing, and shall be strictly interpreted.

 

(c) No waiver of any one of the provisions of this Agreement shall constitute a
waiver of any other provision.

 

9.9 Severability

 

If any of the provisions of this Agreement becomes null, illegal, unenforceable,
or incapable of being performed in any manner whatsoever (hereinafter, “Disputed
Provisions”):

 

(a) The validity and enforceability of the other provisions shall not be
affected or compromised in any way; and

 

39



--------------------------------------------------------------------------------

(b) the Parties shall negotiate in good faith in order to replace the Disputed
Provisions with valid and enforceable provisions that are as close as possible
to the Parties’ common intent or, if such common intent cannot be determined,
the intent of those among the Parties which the Disputed Provisions is supposed
to protect.

 

9.10 Language

 

This Agreement has been executed both in French and in English language.

 

If any difficulty regarding interpretation were to arise, the Parties shall
refer to both French and English versions of this Agreement to determine their
intent.

 

If any contradiction between the French version and the English version of this
Agreement were to arise, the French version shall prevail.

 

9.11 Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of France to the fullest extent compatible with any mandatory provision of
Moroccan law.

 

9.12 Dispute Resolution

 

(a) The Parties shall seek to resolve amicably any dispute between them arising
out of, or in connection with this Agreement (including, without limitation, in
respect of the validity, interpretation, enforcement, breach or termination
thereof), or any of the transactions contemplated hereby, through good faith
negotiations for a period of ninety (90) days following written notice in
reasonable detail of the existence of such dispute by either Party to the other.

 

(b) If at the end of such ninety (90) day period, the Parties shall have been
unable to resolve such dispute, either Party may submit the matter to
international arbitration for final settlement under the Rules of Arbitration of
the International Chamber of Commerce (ICC) as in effect on the date of
commencement of the arbitration. The arbitral tribunal shall be composed of
three (3) arbitrators appointed in accordance with said Rules. The seat of
arbitration shall be Paris, France. The arbitration proceeding shall be
conducted in the French language, provided that the Parties may file their
submissions in French or English and that evidentiary documents and testimonies
may be submitted in their original language if such language is English.

 

(c) The arbitral tribunal shall not have the power to:

 

  (i) alter or modify any of the express terms, provisions, or conditions of
this Agreement, or

 

  (ii) act as “amiable compositeur”.

 

40



--------------------------------------------------------------------------------

The arbitral award may include pre-award and/or post-award interest, at a rate
of interest set in the discretion of the arbitral tribunal, but not in excess of
the rates of pre-judgment or post-judgment interest, as the case may be,
permitted by applicable Laws. The award granted by the arbitral tribunal may be
subject to a decision conferring authority to execute the award (exequatur) in
any court having jurisdiction in the country in which assets of any liable Party
is located. The Parties agree that such award shall be enforceable in any
country or countries in which such assets are found and agree to submit to
enforceability of such award in such country or countries.

 

(d) The Parties shall use their best efforts to cause arbitration proceedings
arising under this Article 9.10 to proceed in a prompt and cost-effective
manner, avoiding all undue delay and with the intention that the arbitration
award is rendered not more than one hundred twenty (120) calendar days from the
date of the confirmation by the ICC of all of the members of the arbitral
tribunal, unless the Arbitration Court of the ICC decides to extend the
proceedings in accordance with the Rules of Arbitration of the ICC.

 

(e) The foregoing provisions of this Article 9.10 shall not preclude either
Party from applying for any preliminary or interim injunctive remedies or
restraining order available from any court of competent jurisdiction where
necessary to protect its rights hereunder, including securing the subsequent
enforcement of any arbitral award made pursuant to the procedures provided in
this Article 9.10.

 

41



--------------------------------------------------------------------------------

Done in Casablanca and Brussels, on September 15, 2005,

 

in two (2) original counterparts.

 

I.P. CONTAINER HOLDINGS (Spain) S.L.

          Mr. Marc Van Lieshout

Title:

  Chairman of the Board of Directors

 

duly authorized

 

FINAPACK

          Mr. Aziz Qadiri

Title:

  Chairman of the Managing Board

 

duly authorized

 

42



--------------------------------------------------------------------------------

Attachment I    Draft Pledge Agreement Attachment II    Draft notification of
transfer of first demand bank guaranty

 

43